DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election without traverse of Group I, claims 1-11, in the reply filed on 12/17/21 is acknowledged.  Claims 12-17 have been canceled.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1,4 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the step of mixing nanoparticle and graphene nanosheets “in powder form” is unclear and confusing a graphene nanosheets are not “in powder form”. Is the mixing performed to form a nanocomposite of graphene nanosheets and nanoparticles in powder form, i.e. resulting in a powder?  Clarification is requested.

Regarding claim 4, the terms “silicon, silicon oxide and molybdenum sulfide” are not metals, metal oxides or a combination therefor.  Silicon is a semiconductor with properties of metal and non-metals and hence is not defined as a metal.  Hence silicon oxide would not be deemed a metal oxide.  A sulfide is not a metal or oxide.  The Examiner suggests deletion of these terms to overcome the rejection.
Regarding claim 6, the claim is confusing as to whether the surface treatment of the current collector is the coating of the surface with graphene based conductive ink or this is another treatment in itself?  The phrase “surface treatment” is vague and indefinite as to what is encompassed by the term “surface treatment”.  Clarification is requested. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-5 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Zhamu et al. (2009/0117467) in combination with Shin et al. (2021/0249657).
Zhamu et al. (2009/0117467) teaches a nano graphene platelet-based composite anode composition for lithium ion batteries.  Zhamu et al. (2009/0117467) teaches nanograophen platelets and electrochemical active material in particles form including nanoparticle size and metals such as tin and silicon as well as their oxides [0092]-[0100],[0112].  Zhamu et al. (2009/0117467) teaches mixing the graphene platelets with the electrochemical active material particles and re-compressing them after mixing to form an integral anode structure. 
Zhamu et al. (2009/0117467) fails to teach the claimed rolling the dry electrode compressed mixture and laminating to a current collector to obtain the dry electrode film.
Shin et al. (2021/0249657) teaches a method for silicon containing dry anode films whereby the anode film can include silicon and graphene or tin and graphene [0032] whereby the silicon/tin and graphene are mixed by dry powder mixing and then calendaring (claimed rolling) to form the free standing film followed by lamination to a current collector [0092].    
Therefore it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Zhamu et al. (2009/0117467) proce4ss to include a calendaring and lamination steps after forming the dry mixed 
Regarding claim 1, the claimed 3D-GAF is met as the claimed graphene platelets arte known to be defined as several sheets of graphene and mixed and compressed to form the compacted material.
Regarding claim 2, Zhamu et al. (2009/0117467) teaches adding a binder [0102], [0119].
Regarding claims 3 and 4, Zhamu et al. (2009/0117467) teaches metals including tin and tin oxide as well as silicon and silicon oxide [0095]-[0100],[0107].
Regarding claim 5, Zhamu et al. (2009/0117467) is silent with respect to the compressing step and the Examiner takes the position that the claimed pressure would be a matter of design choice absent a showing of unexpected results to the contrary.  In addition the claimed compression of 50-80 bars is a conventional known pressure in forming composites.
Regarding claim 8, Zhamu et al. (2009/0117467) is silent with respect to the speed of mixing and the Examiner takes the position that the speed of mixing would be a matter of design choice absent a showing of unexpected results to the contrary.  In addition the claimed speed of mixing of 20-50 rpms for 2-4 hours is a conventional known speed/time in forming composites by mixing.
Regarding claim 9, Shin et al. (2021/0249657) teaches rolling temperatures, i.e. calendaring, at 100-185C [0092].

Regarding claim 11, Shin et al. (2021/0249657) teaches the lamination temperature of 185C [0108].

Allowable Subject Matter
Claims 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Prior Art
References to Hsieh (2018/0269442) and Lee et al. (2104/0103208) teaches pretreating current collector prior to coating by plasma, ozone or etching techniques.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K TALBOT whose telephone number is (571)272-1428. The examiner can normally be reached Mon-Thurs 6:30-5PM - Fri OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy H Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/BRIAN K TALBOT/Primary Examiner, Art Unit 1715